Case 19-15611-elf                Doc 33           Filed 01/16/20 Entered 01/16/20 14:06:23                                     Desc Main
                                                  Document      Page 1 of 1




B 2100A (Form 2100A) (12/15)

                                 UNITED STATES BANKRUPTCY COURT
                                                        Eastern District Of Pennsylvania


In re: FRANK J PELLEGRINO                                                                        Case No. 19-15611
        LISA A PELLEGRINO

                             TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


LSRMF MH Master Participation Trust II                                              Nationstar Mortgage LLC d/b/a Mr. Cooper
        Name of Transferee                                                                Name of Transferor


Name and Address where notices to transferee                                     Court Claim # (if known): 5-1
should be sent:                                                                  Amount of Claim: $83974.31
Caliber Home Loans, Inc.                                                         Date Claim Filed: 10/22/2019
13801 Wireless Way
Oklahoma City, OK 73134
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 6809                                                 Phone: 877-343-5602
                                                                                 Last Four Digits of Acct. #: 1562

Name and Address where transferee payments
should be sent (if different from above):
Caliber Home Loans, Inc.
PO Box 24330
Oklahoma City, OK 73124
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 6809

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Hitesh Gavli
     AIS Portfolio Services, LP as agent                                         Date 01/16/2020
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
